DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-14 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a light emitting device comprising: an electronic component provided on the base member in the second region and being electrically connected to the light emitting element; wherein a part of the first frame and a part of the second frame are integrated with each other at a location between the light emitting element and the electronic component, in combination with the rest of claim limitations as claimed and defined by the Applicant. In the reference of record Ozeki (USPGPUB DOCUMENT: 2017/0154880) discloses in Fig 6 & 8b, please see modified figures in office action, a light emitting device comprising: a base member(10)[0075] having a first surface including a first region(please see region labelled ‘first region’) and a second region(please see region labelled ‘second region’); a first frame(61)[0097] provided on the base member(10)[0075] and surrounding the first region(please see region labelled ‘first region’); a light emitting element(2)[0072] provided on the base .







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819